internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-109948-99 cc dom p si date date number release date legend company d1 d2 d3 d4 v w x y z state sub partnership interests plr-109948-99 properties plr-109948-99 dear this letter responds to your letter dated date and subsequent correspondence on behalf of company requesting a ruling that the rental income that company receives from the properties will not be passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts according to the information submitted company an s_corporation with accumulated_earnings_and_profits was incorporated on d1 in state and elected on d2 under sec_1362 to be taxed as an s_corporation company is in the business of constructing owning managing and developing the properties which are rental real_estate company owns and operates these properties directly through sub its wholly owned subsidiary and through various partnerships the partnerships in which it owns interests company's employees are involved in all aspects of company's real_estate leasing and management business through its v full-time employees and through independent contractors company provides various services to the properties among the services provided though the same services are not necessarily provided to all properties are building repair and renovation landscaping snow removal parking lot maintenance janitorial services painting security and 24-hour emergency assistance for the fiscal_year ending d3 company received or accrued w in rents and paid_or_incurred x in relevant expenses on the properties the comparable figures for the fiscal_year ending d4 are y and z respectively law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_702 provides in part that in determining his income_tax each partner plr-109948-99 shall take into account separately his distributive_share of the partnership’s items of gain loss deduction and credit to the extent provided by the regulations sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partnership’s distributive_share under paragraphs through of sec_702 shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1_702-1 of the income_tax regulations provides that each partner must take into account separately his distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately revrul_71_455 1971_2_cb_318 holds that for purposes of the passive_investment_income limitations an electing small_business_corporation should include its distribute share of gross_receipts from a joint_venture rather than its distributive_share of ordinary_loss from the joint_venture the character of the income in the revenue_ruling was gross_receipts from the joint venture's operation of a motion picture theater because items of income maintain their character upon distribution to the partners under sec_702 the gross_receipts of the joint_venture were not converted into passive_income upon distribution to the small_business company described in the ruling sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation after applying the applicable law to the facts presented and the representations made we conclude that the income that company receives from the properties will not be considered rents under sec_1_1362-2 and therefore will not be passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed on whether company is eligible to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of plr-109948-99 sec_469 in accordance with a power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer this ruling is directed only at the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
